                                            Case 3:20-cv-04016-SI Document 12 Filed 10/30/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JOSE LOUIS DELACRUZ,                                Case No. 20-cv-04016-SI
                                   7                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   8              v.

                                   9     ALAMEDA COUNTY, et al.,
                                  10                    Defendants.

                                  11

                                  12          On August 11, 2020, mail was sent from the court to plaintiff at the address he provided to
Northern District of California
 United States District Court




                                  13   the court and was returned undelivered on August 24, 2020, bearing the notation “NIC,” which

                                  14   usually stands for “not in custody,” and a partially obscured stamp that appears to state, “return to

                                  15   sender – not in custody.” Docket No. 10. Plaintiff has not provided a more recent address than the

                                  16   address to which the undeliverable mail was sent. More than sixty days have passed since the mail

                                  17   was returned to the court undelivered. Plaintiff has failed to comply with Local Rule 3-11(a) which

                                  18   requires a party proceeding pro se to “promptly file with the Court and serve upon all opposing
                                       parties a Notice of Change of Address specifying the new address” when his address changes. Local
                                  19
                                       Rule 3-11(b) allows the court to dismiss a complaint without prejudice when mail directed to a pro
                                  20
                                       se party is returned as not deliverable and the pro se party fails to send written notice of his current
                                  21
                                       address within sixty days of the return of the undelivered mail. This action is DISMISSED without
                                  22
                                       prejudice because plaintiff failed to keep the court informed of his address in compliance with Local
                                  23
                                       Rule 3-11(a).
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: October 30, 2020
                                  26
                                                                                         ______________________________________
                                  27
                                                                                         SUSAN ILLSTON
                                  28                                                     United States District Judge
